PER CURIAM.
The plaintiff, Tameka L. Butler, appeals from a final summary judgment entered in favor of the defendant, Small Fry, Inc., in this action for negligent supervision. We reverse and remand for further proceedings.
Summary judgments should be cautiously granted in negligence and malpractice suits. Giallanza v. Sands, 316 So.2d 77 (Fla. 4th DCA1975). The law is well settled in Florida that a party moving for summary judgment must show conclusively the absence of any genuine issue of material fact and that the court must draw every possible inference in favor of the party against whom a summary judgment is sought. Wills v. Sears, Roebuck & Co., 351 So.2d 29 (Fla.1977); Holl v. Talcott, 191 So.2d 40 (Fla.1966), cert. denied, 232 So.2d 181 (Fla.1969). A summary judgment should not be granted unless the facts are so crystallized that nothing remains but questions of law. Shaffran v. Holness, 93 So.2d 94 (Fla.1957).
Moore v. Morris, 475 So.2d 666, 668 (Fla. 1985).
We hold that the trial court erred in granting Small Fry’s motion for summary judgment where the evidence presented by Tameka was sufficient to establish a cause of action for negligent supervision and created triable issues. Accordingly, we reverse the final summary judgment under review and remand this cause for further proceedings consistent with this opinion.
Reversed and remanded for further proceedings consistent with this opinion.